     CASE 0:06-cr-00173-MJD-SRN Document 316 Filed 05/06/20 Page 1 of 7




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

United States of America,

            Plaintiff,
v.                                                 MEMORANDUM OPINION
                                                         AND ORDER
                                                   Crim. No. 06-173 (MJD)

Malik Al Mustafa El-Alamin,

            Defendant.



       Michael L. Cheever, Assistant United States Attorney, Counsel for
Plaintiff.

      Robert Meyers, Assistant Federal Defender, Counsel for Defendant.



      This matter is before the Court on Defendant’s Motion for Sentence

Reduction pursuant to 18 U.S.C. § 3582(c) and Section 404 of the First Step Act.

The government agrees that Defendant is eligible for relief under the First Step

Act but disagrees as to what is an appropriate sentence.

I.    Background

      On April 25, 2007, a jury returned verdicts of guilty on one count of

possession with intent to distribute crack cocaine and one count of felon in

possession of a firearm. (Doc. No. 136.) On November 28, 2007, Defendant was

                                         1
      CASE 0:06-cr-00173-MJD-SRN Document 316 Filed 05/06/20 Page 2 of 7




sentenced to 262 months imprisonment on Count 1 and 120 months on Count 2

to be served concurrently. Defendant was also sentenced to a term of supervised

release of five years on Count 1 and three years on Count 2, to be served

concurrently. The applicable guideline range was determined to be 262-327

months, which was based on a total offense level of 34 and a criminal history

category of VI - Career Offender.


II.    Motion to Reduce Sentence

       Pursuant to Section 404 of the First Step Act “[a] court that imposed a

sentence for a covered offense may, on motion of the defendant, the Director of

the Bureau of Prisons, the attorney for the Government, or the court, impose a

reduced sentence as if section 2 and 3 of the Fair Sentencing Act of 2010 [] were

in effect at the time the covered offense was committed.” Pub. L. No. 115-391,

132 Stat. 5194 (2018). A covered offense is defined as “a violation of a Federal

criminal statute, the statutory penalties for which were modified by section 2 or 3

of the Fair Sentencing Act of 2010 [] that was committed before August 3, 2010.”

Id. The First Step Act is limited to those otherwise eligible defendants whose

sentence was not previously imposed or reduced in accordance with sections 2 or




                                         2
    CASE 0:06-cr-00173-MJD-SRN Document 316 Filed 05/06/20 Page 3 of 7




3 of the Fair Sentencing Act of 2010 or if a previous motion to reduce under the

First Step Act was denied. Id.

      The Fair Sentencing Act of 2010 (“FSA”) reduced the mandatory minimum

penalties for offenses involving cocaine base by raising the drug quantity

thresholds required to trigger a mandatory minimum term of imprisonment.

      In this case, Defendant was held responsible for approximately 23 grams

of cocaine base. Applying the provisions of the FSA, his controlled substance

conviction is no longer subject to a statutory mandatory minimum sentence and

the maximum sentence is 20 years. Because Defendant is a Career Offender as

defined in the Sentencing Guidelines, and because the statutory maximum

sentence for the crime of conviction is now twenty years, § 4B1.1(b)(1) sets the

base offense level at 32. With a criminal history category VI, the applicable

guideline range is 210 to 240 months (statutory maximum), and the guideline

range for supervised release is three years.

      The parties agree, and the Court so finds, that Defendant is entitled to a

sentence reduction.

      The government argues that 240 months is an appropriate sentence in this

case rather than 210 months, which is the bottom of the new applicable guideline



                                         3
    CASE 0:06-cr-00173-MJD-SRN Document 316 Filed 05/06/20 Page 4 of 7




range. The government asserts that during the time he has been serving his

sentence, Defendant has been disciplined many times. In 2012, Defendant

attacked another inmate with a 7-inch shank, stabbing him three times: once in

the neck, shoulder and the forearm. (Gov’t Exs. 1-3.) Based on this conduct, the

Bureau of Prisons (“BOP”) took away 82 days of good conduct credit. Defendant

was also charged by federal indictment in the Central District of Illinois with

possessing a prohibited object while in prison. He pleaded guilty and was

sentenced to 27 months to be served consecutive to his current sentence. In

addition, in 2018 alone, Defendant has been sanctioned for possessing a

dangerous weapon, assaulting another person and for possessing heroin. (Doc.

No. 306.)

      Defendant argues that a sentence of 210 is appropriate. He asserts that at

sentencing, the Court noted the drug amount involved in the case was not

substantial and did not call for a huge sentence. (Doc. No. 177 (Sentencing Tr. at

41).) The Court further expressed “I only wish that you had taken the plea

negotiation and we had preserved your rights to appeal.” (Id.) The plea

negotiation was 188 months.




                                         4
     CASE 0:06-cr-00173-MJD-SRN Document 316 Filed 05/06/20 Page 5 of 7




      Defendant further argues a sentence of 210 months is a proportionate

sentence, as the Court imposed a sentence at the bottom of the original guideline

range. Such a sentence is warranted for the additional reasons that Defendant

has engaged in a lot of prison programming, including the Challenge Program

and RDAP, and he has taken many educational and vocational courses.

Defendant has also held a number of jobs while incarcerated, including

UNICOR, labor pool, unit tutor and education worker, food service, corridor

orderly and education library orderly. He admits he has had a lot of disciplinary

incidents but argues that he has already been punished for those incidents by

loss of good time and because he was charged and sentenced to a 27-month term

to be served consecutive to this case.

      Because the statutory range is significantly lower - from 5 to 40 years to 0

to 20 years - and the guideline range is lowered, the Court has significantly more

power in sentencing than it did in November 2007 when Defendant was

originally sentenced. Defendant further argues that when he is released from

prison, he will be at least 50 years old, an age where he statistically is less likely

to commit new crimes.




                                           5
    CASE 0:06-cr-00173-MJD-SRN Document 316 Filed 05/06/20 Page 6 of 7




      Once the Court determines whether a defendant is eligible for a sentence

reduction under the First Step Act, the Court must, in its discretion, determine

whether to grant a reduction. United States v. McDonald, 944 F.3d 769, 772 (8th

Cir. 2019). The Court will grant the motion, as his current sentence exceeds the

now applicable statutory maximum sentence of 20 years.

      Defendant requests the Court to resentence him to 210 months, and if the

Court is not inclined to do so, that the Court set the matter on for hearing. The

Eighth Circuit has held, however, that the First Step Act does not require the

Court to hold a hearing when considering § 404 motions. McDonald, 944 F.3d at

772. The Court has before it a sufficient record to impose sentence in this case

without a hearing. Based on that record, and Defendant’s poor disciplinary

history while in custody, the Court finds that a sentence of 220 months is an

appropriate sentence.

      IT IS HEREBY ORDERED that:

      1. Defendant’s Motion to Reduce Sentence [Doc. No. 307] is
         GRANTED;

      2. Defendant’s sentence of imprisonment as to Count 1 is reduced
         from 262 months to 220 months. The term of supervised release
         on Count 1 is reduced from five years to three years; and




                                         6
    CASE 0:06-cr-00173-MJD-SRN Document 316 Filed 05/06/20 Page 7 of 7




     3. All other terms and conditions of this Court’s original sentence
        shall remain in full force and effect.




Dated: May 6, 2020                  s/ Michael J. Davis
                                    Michael J. Davis
                                    United States District Court




                                       7
